              Case 1:18-mc-00310-ALC Document 70 Filed 10/18/19 Page 1 of 1




Writer's Direct Number                                                              Writer's E-mail Address
212.756.2471                                                                       Michael.Swartz@srz.com




                                                   October 18, 2019




    VIA ECF

    The Honorable Andrew L. Carter, Jr.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 435
    New York, NY 10007


                    Re:   In re Application of Hansainvest Hanseatische Investment GmbH, et al.,
                          No. 18 Misc. 310 (S.D.N.Y.)

    Dear Judge Carter:

                   I write on behalf of Cerberus Capital Management, L.P. (“Cerberus”) in response
    to Applicants’ October 11 Letter Motion [Dkt. #68] to advise the Court that Cerberus does not
    oppose Applicants’ request to lift the stay in place in this matter.



                                                   Respectfully Submitted,

                                                   /s/ Michael E. Swartz     ,

                                                   Michael E. Swartz

    cc:     All Counsel of Record (by ECF)
